The COURT
(Fitzhugh, J., absent,)
was clearly of opinion that the Act of Congress of the 30th of April, 1790, § 32, applied to the case; and instructed the jury that they could not find the defendant guilty upon evidence of acts of fraud committed more than two years before the finding of the indictment.
After the trial had occupied one day, a notice of the particular acts of barratry intended to be proved was delivered to the defendant’s wife.
The Court said it was not reasonable notice. 1 Hawk. c. 81, § 13; J'Anson v. Stuart, 1 T. R. 754.
Verdict, guilty, on the 2d count. The Attorney for the United States, entered a nolle prosequi upon the other counts.
The Court (Fitzhugh, J., doubting,) upon the defendant’s motion arrested the judgment, upon the ground that the fraud was not of a public nature; and not perpetrated by means of false tokens, or false pretences ; but they ordered the defendant’s name to be stricken from the roll of attorneys of this Court.